                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


LAURA KELLY,
on behalf of herself and
all others similarly situated,

                        Plaintiff,
                                                             Case No. 20-cv-0130-bhl
        v.

HUDAPACK METAL TREATING INC,

                  Defendant.
______________________________________________________________________________

                   FINAL ORDER APPROVING SETTLEMENT
______________________________________________________________________________

        On April 15, 2021, the parties filed their Joint Motion for Preliminary Approval of Class
Action Settlement and Class Certification for the Purposes of Settlement, (ECF No. 21), and
their fully executed Settlement Agreement and Release, (ECF No. 21-1), in this dual Rule 23
class action and Fair Labor Standards Act (FLSA) collective action. On April 20, 2021, the
Court granted preliminary approval according to the settlement. (ECF No. 22.)
        On June 3, 2021, the parties filed a Joint Motion for Final Approval of Settlement, (ECF
No. 27), and Plaintiff’s counsel filed an unopposed Motion for Approval of Plaintiff’s Service
Award, (ECF No. 28), and an unopposed Motion for Approval of Attorneys’ Fees and Costs,
(ECF No. 29).
        On June 24, 2021, the Court conducted a Fairness Hearing on the parties’ request for
final approval of their Settlement Agreement and Release and determined that the settlement in
this matter, Plaintiff’s counsel’s attorneys’ fees and case-related costs and expenses, and
Plaintiff’s service award were fair and reasonable. Based on the parties’ submissions and the
representations of Counsel, the Court FINDS:
    1. The Settlement Agreement is a fair, reasonable, and adequate resolution pursuant to Fed.
        R. Civ. P. 23(e).
    2. The Settlement Agreement is a fair and reasonable resolution of a bona fide dispute under
        the FLSA.
3. Plaintiff’s service award in the amount of $3,000 is reasonable.
4. Plaintiff’s request for attorneys’ fees and case-related costs and expenses in the amount
   of $25,000 is reasonable.


   IT IS THEREFORE ORDERED:
1. The Court’s previous provisional appointments of Laura Kelly as Class Representative
   and Walcheske & Luzi, LLC as Class Counsel, and its provisional certification of the
   Proposed Rule 23 Class and FLSA Collective are made FINAL.
2. The parties’ Joint Motion for Final Approval of Settlement, ECF No. 27, is GRANTED.
3. Plaintiff’s Motion for Approval of Plaintiff’s Service Award, ECF No. 28, is
   GRANTED.
4. Plaintiff’s Motion for Approval of Attorneys’ Fees and Costs, ECF No. 29, is
   GRANTED.
5. The payments to the Settlement Class, including members of the Rule 23 Class and
   FLSA Collective, are approved. The funds should be distributed in a manner consistent
   with the Settlement Agreement.
6. All settled claims are DISMISSED subject to the terms of the Settlement Agreement.

   Dated at Milwaukee, Wisconsin on June 24, 2021.

                                                  s/ Brett H. Ludwig
                                                  BRETT H. LUDWIG
                                                  United States District Judge
